18-52951-amk   Doc 40   FILED 04/10/19   ENTERED 04/10/19 14:10:24   Page 1 of 10
18-52951-amk   Doc 40   FILED 04/10/19   ENTERED 04/10/19 14:10:24   Page 2 of 10
18-52951-amk   Doc 40   FILED 04/10/19   ENTERED 04/10/19 14:10:24   Page 3 of 10
18-52951-amk   Doc 40   FILED 04/10/19   ENTERED 04/10/19 14:10:24   Page 4 of 10
18-52951-amk   Doc 40   FILED 04/10/19   ENTERED 04/10/19 14:10:24   Page 5 of 10
18-52951-amk   Doc 40   FILED 04/10/19   ENTERED 04/10/19 14:10:24   Page 6 of 10
18-52951-amk   Doc 40   FILED 04/10/19   ENTERED 04/10/19 14:10:24   Page 7 of 10
18-52951-amk   Doc 40   FILED 04/10/19   ENTERED 04/10/19 14:10:24   Page 8 of 10
18-52951-amk   Doc 40   FILED 04/10/19   ENTERED 04/10/19 14:10:24   Page 9 of 10
18-52951-amk   Doc 40   FILED 04/10/19   ENTERED 04/10/19 14:10:24   Page 10 of 10
